COWART, Judge.
The parties were married two years. There were no children of the marriage. Neither party had any substantial assets. The wife is self-sufficient and testified that during the marriage the husband had borrowed $6,000 from her and had not paid it back. The husband appeals an award to the wife of $6,000 as lump sum alimony and $1,000 as attorney’s fees.
We affirm the award of attorney’s fees because of the trial court’s discretion as to that matter but we reverse the award of lump sum alimony because it is obvious that the award was made as repayment of the claimed loan. A loan is not the proper *36basis for an award of lump sum alimony.1 The wife should have sued to recover the amount of the claimed loan in a separate legal proceeding or even in a separate count in her petition for dissolution, but, in either event, her recovery for money loaned is limited to a money judgment.
AFFIRMED IN PART; REVERSED IN PART.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.

. Rey v. Rey, 279 So.2d 360 (Fla. 4th DCA 1973); Black v. Black, 247 So.2d 775 (Fla. 3d DCA 1971); Spears v. Spears, 148 So.2d 564 (Fla. 1st DCA 1963).